DETAILED ACTION
This is in reply to an amendment filed on August 30, 2021 and interviews on November 15, 2021 and November 18, 2021 regarding Application No. 15/663,197.  Applicants amended claims 1, 2, 4, 10, 11, 14, and 16 and canceled claim 13.  Claim 9 is withdrawn as being drawn to a non-elected species.  Claims 1-12 and 14-20 are pending.

Claim 1 is allowable.  Claim 9, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions, as set forth in the Office action mailed on January 24, 2020, is hereby withdrawn and claim 9 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Authorization for the amendments was given by Applicants’ representative Lawrence Salzano II on November 18, 2021.



1. (Currently amended) A display apparatus comprising: 
a display panel comprising pixels configured to display an image; and 
a window member disposed on the display panel, 
wherein the window member comprises: 
a window substrate comprising: 
a first surface comprising a first groove defined therein; and 
a second surface facing the first surface, the second surface comprising a second groove defined therein; 
polarization patterns configured to polarize incident light and disposed in the first groove; and 
touch patterns disposed in the second groove, the touch patterns being configured to sense a pattern of ridges, 
wherein a distance between the first surface and the second surface is greater than a sum of a depth of the first groove and a depth of the second groove, and 
wherein a height of the touch patterns is smaller than a height of the polarization patterns[[.]], and
wherein a touch sensing structure is disposed between the window member and the display panel in plan view. 



10. (Currently amended) The display apparatus of claim 1,
wherein:
 touch sensing structure is configured to sense a position of a touch interaction of an object with the display apparatus, a surface of the objectthe pattern of ridges, 
wherein: 
the touch sensing structure comprises a plurality of electrodes configured to sense the position of the touch interaction; and 
a size of a touch pattern among the touch patterns is smaller than a corresponding size of an electrode among the electrodes.  


11. (Currently amended) A display apparatus comprising: 
a display panel comprising pixels configured to display an image;
a window member disposed on the display panel[[,]]; and 
a touch sensing structure disposed between the window member and the display panel in plan view,
wherein the window member comprises: 
a window substrate comprising: 
a first surface comprising first grooves defined therein; and 
a second surface facing the first surface, the second surface comprising second grooves defined therein; 
configured to polarize incident light and disposed in the first grooves; 
first electrodes disposed in the second grooves, the first electrodes extending in a first direction; and 
second electrodes disposed on the second surface and the first electrodes, the second electrodes extending in a second direction crossing the first direction, the second electrodes being connected to and directly contacting the first electrodes, 
	wherein the first electrodes and the second electrodes are touch electrodes configured to sense a pattern of ridges,
wherein a height of the first electrodes is equivalent to a depth of the second groove, and 
wherein a portion of the second surface where the second groove is not defined and an upper surface of the first electrodes define a continuous plane, the second electrodes being disposed on the continuous plane.  


16. (Currently amended) A method of manufacturing a display apparatus, comprising: 
forming a display panel; 
forming a window member;
forming a touch sensing structure between the window member and the display panel in plan view; and
attaching the window member to the display panel;
wherein forming the window member comprises: 

forming polarization patterns configured to polarize incident light and having a first height in the first groove; 
forming a second groove having a second depth in a second surface of the window substrate, the second surface facing the first surface; 
forming a first touch pattern having a second height in the second groove, the first touch pattern extending in a first direction, the first touch pattern directly contacting a bottom surface of the second groove; 
forming an insulating layer in the second groove and on the first touch pattern; and 
forming a second touch pattern in the second groove such that the insulating layer is disposed between the second touch pattern and the first touch pattern, the second touch pattern extending in a second direction crossing the first direction, 
	wherein the first touch pattern and the second touch pattern are configured to sense a pattern of ridges,
wherein a distance between the first surface and the second surface is greater than a sum of the first depth and the second depth, and 
wherein the second height is smaller than the first height. 





Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record teaches a display apparatus but does not teach:
A display apparatus comprising: 
a display panel comprising pixels configured to display an image; and 
a window member disposed on the display panel, 
wherein the window member comprises: 
a window substrate comprising: 
a first surface comprising a first groove defined therein; and 
a second surface facing the first surface, the second surface comprising a second groove defined therein; 
polarization patterns configured to polarize incident light and disposed in the first groove; and 
touch patterns disposed in the second groove, the touch patterns being configured to sense a pattern of ridges, 
wherein a distance between the first surface and the second surface is greater than a sum of a depth of the first groove and a depth of the second groove, and 
wherein a height of the touch patterns is smaller than a height of the polarization patterns, and
wherein a touch sensing structure is disposed between the window member and the display panel in plan view. 

Regarding claim 11, the prior art of record teaches a display apparatus but does not teach:
A display apparatus comprising: 
a display panel comprising pixels configured to display an image;
a window member disposed on the display panel; and 
a touch sensing structure disposed between the window member and the display panel in plan view,
wherein the window member comprises: 
a window substrate comprising: 
a first surface comprising first grooves defined therein; and 
a second surface facing the first surface, the second surface comprising second grooves defined therein; 
polarization patterns configured to polarize incident light and disposed in the first grooves; 
first electrodes disposed in the second grooves, the first electrodes extending in a first direction; and 
second electrodes disposed on the second surface and the first electrodes, the second electrodes extending in a second direction crossing the first direction, the second electrodes being connected to and directly contacting the first electrodes, 
	wherein the first electrodes and the second electrodes are touch electrodes configured to sense a pattern of ridges,
wherein a height of the first electrodes is equivalent to a depth of the second groove, and 



Regarding claim 16, the prior art of record teaches a method of manufacturing a display apparatus but does not teach:
A method of manufacturing a display apparatus, comprising: 
forming a display panel; 
forming a window member;
forming a touch sensing structure between the window member and the display panel in plan view; and
attaching the window member to the display panel;
wherein forming the window member comprises: 
forming a first groove having a first depth in a first surface of a window substrate; 
forming polarization patterns configured to polarize incident light and having a first height in the first groove; 
forming a second groove having a second depth in a second surface of the window substrate, the second surface facing the first surface; 
forming a first touch pattern having a second height in the second groove, the first touch pattern extending in a first direction, the first touch pattern directly contacting a bottom surface of the second groove; 

forming a second touch pattern in the second groove such that the insulating layer is disposed between the second touch pattern and the first touch pattern, the second touch pattern extending in a second direction crossing the first direction, 
	wherein the first touch pattern and the second touch pattern are configured to sense a pattern of ridges,
wherein a distance between the first surface and the second surface is greater than a sum of the first depth and the second depth, and 
wherein the second height is smaller than the first height. 


Accordingly, independent claims 1, 11, and 16 are allowed over the prior art of record.  In addition, claims 2-10, 12, 14, 15, and 17-20, which depend from one of claims 1, 11, and 16, are allowed over the prior art of record.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
References made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Please take note of:

Lee (US 9,778,498 B2) – “Abstract: A display device, including a flexible display; and a curved window adjacent to one surface of the flexible display, the curved window having a predetermined curvature, the curved window having a recess groove formed in a surface thereof that the flexible display contacts, and at least a portion of a part of the flexible display contacting the curved window being in the recess groove.”

Yang (US 9,804,312 B2) – “Abstract: A window for a display device and a display device including the same are provided. The window for the display device includes: a window substrate having a first groove in a display area transmitting an image and a second groove in a non-display area adjacent to the display area; a polarizing film in the first groove; and a printed layer in the second groove.”

Jang et al. (US 10,956,708 B2) – “Abstract: A display device includes: a display panel including a plurality of pixels; a cover glass on the display panel and having a plurality of first grooves; and a plurality of first sensing electrodes respectively in the plurality of first grooves. The plurality of first grooves have a shape on a plane corresponding to a shape of the plurality of first sensing electrodes.”

Jung et al. (US 10,983,652 B2) – “Abstract: An electronic device according to certain embodiments may include: a sensor, a display panel including a sensor area overlaying or underlying the sensor and a pixel area including at least one pixel and a drive wiring line configured to drive the at least one pixel while surrounding the sensor area, a window disposed over the display panel, and one or more opaque members disposed between the sensor and the window and along an edge of the sensor area.”

Park et al. (US 2014/0184933 A1) – “Abstract: Disclosed herein a touch panel and a producing method for a via electrode. Touch sensitivity may be improved by forming a via hole in a cover glass and then filling a via electrode into the via hole to thereby narrow an interval between a touch point of a user and an electrode layer.”

Park et al. (US 2014/0293162 A1) – “Abstract: A touch display unit, includes: a base substrate having a first surface to which a user's touch is applied, and a second surface having a concavo-convex pattern of a plurality of grooves; an electrode layer formed on the second surface, having sensing regions for generating an electric signal by sensing the user's touch, and having open regions corresponding to part of the plurality of grooves; and a display panel formed below the electrode layer, and providing light to the base substrate.”

Peng et al. (US 2017/0220158 A1) – “Abstract: A touch display substrate, a touch display panel, a touch display screen and an electronic device are disclosed. The touch display substrate includes a base substrate and a wire grid polarizer (WGP) disposed on one side of the base substrate. The WGP includes a plurality of metal wires disposed in parallel; and the metal wires are configured for connecting with the touch integrated circuit (IC). The thickness of the touch display substrate is reduced, and the difficulty of coordinating the touch IC and the display IC is reduced.”

Kim et al. (US 2017/0372123 A1) – “Abstract: The present invention provides a fingerprint sensor module assembly integrated with a cover window for an electronic device. The fingerprint sensor module assembly, according to one embodiment of the present invention, comprises: the cover window; a fingerprint sensor module; and an adhesion part. The cover window is disposed on a front surface of the electronic device. An image is generated from a display module and displayed on the cover window. The fingerprint sensor module is coupled to a seating part which is disposed on a lower surface of the cover window. The fingerprint sensor module comprises a fingerprint sensor having a sensing unit for sensing fingerprints; and a substrate electrically connected to the fingerprint sensor. The adhesion part is disposed between the seating part and the fingerprint sensor module and configured to fix the fingerprint sensor module in the seating part.”
inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626